United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1277
                      ___________________________

                               Nellie A. Baldridge

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                  Appeal from United States District Court
                for the Eastern District of Arkansas - Northern
                                ____________

                           Submitted: August 2, 3033
                             Filed: August 5, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Nellie Baldridge appeals the district court’s1 order affirming the denial of
disability insurance benefits. We agree with the district court that substantial
evidence in the record as a whole supports the adverse decision. See Schwandt v.
Berryhill, 926 F.3d 1004, 1008 (8th Cir. 2019) (standard of review).

       We find that the administrative law judge (ALJ) adequately considered whether
Baldridge’s migraines medically equaled listing 11.02, see Vance v. Berryhill, 860
F.3d 1114, 1118 (8th Cir. 2017) (ALJ’s failure to address specific listing or to
elaborate on conclusion that claimant’s impairments do not meet listings is not
reversible error if record supports conclusion). We also find that the ALJ properly
determined Baldridge’s residual functional capacity (RFC). Specifically, the ALJ
properly discounted Baldridge’s subjective complaints, see Bryant v. Colvin, 861
F.3d 779, 782-83 (8th Cir. 2017) (ALJ properly considered claimant’s daily activities
and history of working with condition in discounting complaints); Milam v. Colvin,
794 F.3d 978, 985 (8th Cir. 2015) (ALJ properly considered plaintiff’s conservative
treatment in discrediting complaints), and her treating physician’s opinions, see Julin
v. Colvin, 826 F.3d 1082, 1089 (8th Cir. 2016) (where ALJ did not credit claimant’s
allegations, he was entitled to discount physician’s opinions that relied on those
allegations); McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011) (ALJ may discredit
physician’s opinion because opinion was not based on all relevant medical evidence);
and substantial evidence supported the RFC determination, see Despain v. Berryhill,
926 F.3d 1024, 1028-29 (8th Cir. 2019) (ALJ’s evaluation of treatment notes,
claimant’s course of treatment, claimant’s daily activities, and consultant’s opinions
constituted substantial evidence supporting RFC determination); Wildman v. Astrue,
596 F.3d 959, 969 (8th Cir. 2010) (ALJ did not err by declining to include in RFC




      1
       The Honorable Patricia S. Harris, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
limitations based on claimant’s allegations that he found not credible, or limitations
from physicians’ opinions he properly disregarded).

      The judgment is affirmed.
                     ______________________________




                                         -3-